                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

CARRIE E. STILLWELL,                                )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )      No. 3:17-CV-437-DCP
                                                    )
ANDREW M. SAUL, 1                                   )
Acting Commissioner of Social Security,             )
                                                    )
              Defendant.                            )

                                MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 21]. Now before the Court are

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 24 & 25] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 27 & 28]. Carrie

E. Stillwell (“Plaintiff”) seeks judicial review of the decision of the Administrative Law Judge

(“the ALJ”), the final decision of Defendant Andrew M. Saul (“the Commissioner”). For the

reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On September 13, 2010, Plaintiff filed an application for supplemental security income

benefits pursuant to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., claiming an




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
amended alleged onset date of January 4, 2012. [Tr. 1 at 26; Tr. 2 at 16].2 Plaintiff also filed a

concurrent application for disability insurance benefits pursuant to Title II of the Social Security

Act; however, Plaintiff states that she is not appealing the outcome of her Title II claim. [Doc. 25

at 1].

         On April 15, 2015, ALJ Jim Beeby issued a decision denying Plaintiff’s claim for

supplemental security income benefits. [Tr. 2 at 38–52]. The Appeals Council subsequently

granted Plaintiff’s request for review, and remanded the case on December 22, 2015, for the ALJ

to address Plaintiff’s objection to the vocational expert, Dr. J.D. Flynn, and to re-assess the weight

given to the third-party function report from Plaintiff’s husband. [Tr. 2 at 57–60]. A second

hearing was held on July 18, 2016. [Tr. 3 at 621–42]. On November 1, 2016, the ALJ found that

Plaintiff was not disabled. [Tr. 2 at 16–33]. On August 18, 2017, the Appeals Council denied

Plaintiff’s request for review [Tr. 2 at 4–7], making the ALJ’s decision the final decision of the

Commissioner.

         Having exhausted her administrative remedies, Plaintiff filed a Complaint with this Court

on October 3, 2017, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.      ALJ FINDINGS

         The ALJ made the following findings:

                1. The claimant has not engaged in substantial gainful activity since

         2
          The Commissioner filed a Notice of Manual Filing [Doc. 15], stating that the
administrative record has only been submitted manually because a complete copy is not available
in an electronic format. The Transcript was subsequently filed in four binders. Therefore, the
Court has adopted the method of citation utilized by the parties—first citing to the binder number,
and then to the respective page of that binder.
                                                 2
January 4, 2012, the amended onset date (20 CFR 416.971 et seq.).

2. The claimant has the following severe impairments, the
combination of which is severe: super morbid obesity; degenerative
disc disease; knee disorder; hypertension; hyperlipidemia;
hypothyroidism (Grave’s disease); depressive disorder; and anxiety
disorder (20 CFR 416.920(c)).

3. The claimant does not have an impairment or combination of
impairments that meets or medically equals the severity of one of
the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
(20 CFR 416.920(d), 416.925 and 416.926).

4. After careful consideration of the entire record, I find that the
claimant has the residual functional capacity to perform less than the
full range of sedentary work as defined in 20 CFR 416.967(a). The
claimant can lift and carry, push and pull up to 10 pounds
occasionally, and up to 10 pounds frequently. With normal breaks
in an eight-hour day, she can sit for six hours, and stand and walk
for three hours; can never climb ladders or scaffolds; can never
crouch, or crawl; can occasionally climb ramps and stairs; and can
occasionally balance, stoop, and kneel. The claimant can understand
and remember simple, detailed and multi-step tasks, but not
executive level tasks; can concentrate and persist for these tasks; can
interact appropriately with co-workers and supervisors on an
occasional basis, but interaction with the public should be on an
occasional one-on-one basis; and can adapt to infrequent change.

5. The claimant has no past relevant work (20 CFR 416.965).

6. The claimant was born on August 27, 1975 and was 35 years old,
which is defined as a younger individual age 18–44, on the date the
application was filed (20 CFR 416.963).

7. The claimant has at least a high school education and is able to
communicate in English (20 CFR 416.964).

8. Transferability of job skills is not an issue because the claimant
does not have past relevant work (20 CFR 416.968).

9. Considering the claimant’s age, education, work experience, and
residual functional capacity, there are jobs that exist in significant
numbers in the national economy that the claimant can perform (20
CFR 416.969, and 416.969(a)).

                                  3
               10. I have essentially complied with the Appeals Council remand
               order, set out in its entirety in exhibit B15B, by answering the
               representative’s objection regarding the vocational expert,
               addressing the husband’s third party function report, and holding a
               hearing where the claimant had an opportunity to testify, with
               vocational expert testimony.

               11. The claimant has not been under a disability, as defined in the
               Social Security Act, since January 4, 2012, the amended onset date
               (20 CFR 416.920(g)).

[Tr. 2 at 18–33].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the

case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

                                                4
773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Therefore, the

Court will not “try the case de novo, nor resolve conflicts in the evidence, nor decide questions of

credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation omitted).

       On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes v.

Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

IV.    DISABILITY ELIGIBILITY

        “Disability” is the inability “to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). A claimant will only be considered disabled:

               if his physical or mental impairment or impairments are of such
               severity that he is not only unable to do his previous work but
               cannot, considering his age, education, and work experience, engage
               in any other kind of substantial gainful work which exists in the
               national economy, regardless of whether such work exists in the
               immediate area in which he lives, or whether a specific job vacancy
               exists for him, or whether he would be hired if he applied for work.

§§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

               1. If claimant is doing substantial gainful activity, he is not disabled.

               2. If claimant is not doing substantial gainful activity, his
               impairment must be severe before he can be found to be disabled.

               3. If claimant is not doing substantial gainful activity and is
               suffering from a severe impairment that has lasted or is expected to
               last for a continuous period of at least twelve months, and his
               impairment meets or equals a listed impairment, claimant is
               presumed disabled without further inquiry.

               4. If claimant’s impairment does not prevent him from doing his
               past relevant work, he is not disabled.
                                                  5
               5. Even if claimant’s impairment does prevent him from doing his
               past relevant work, if other work exists in the national economy that
               accommodates his residual functional capacity (“RFC”) and
               vocational factors (age, education, skills, etc.), he is not disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4), -(e) and 416.920(a)(4), -(e). An RFC is the most a claimant can do despite her

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).

       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff claims that the ALJ failed to properly consider her morbid obesity under Social

Security Ruling 02-1p in the RFC determination. [Doc. 25 at 13–19]. First, Plaintiff asserts that

the ALJ only “discussed the concept of obesity in general terms, and he failed to identify [her]

level of obesity (BMI), but rather, just noted some dates on which she was weighed.” [Id. at 17].

Plaintiff maintains that she consistently had a BMI of at least 75, which constitutes the third level

of obesity under SSR 02-1p, and puts her at the greatest risk for developing obesity-related

impairments. Further, Plaintiff asserts that she also suffers from type II diabetes mellitus,

hypertension, Grave’s disease, and depression, which in conjunction with her obesity, limit her

physical and mental abilities.
                                                 6
       Plaintiff also contends that the ALJ “selectively relied upon portions of the record to

discredit [her] subjective complaints and failed to adequately consider the objective evidence”

related to her obesity. [Id. at 14]. Plaintiff challenges the ALJ’s characterization that Plaintiff

“failed to follow-up on recommendations made by [her] treating doctor” [Tr. 2 at 24], as well as

that she “never sought or received treatment from a specialist” or entered a weight loss treatment

or program [Tr. 2 at 25], in order to find that her symptoms may not have been as serious as alleged.

Accordingly, Plaintiff claims that the ALJ should have considered the acceptable reasons she

provided for failing to comply with her treatment, and that these treatments were recommended,

but not prescribed.

       The Commissioner maintains that the ALJ properly considered Plaintiff’s obesity, as the

ALJ found Plaintiff’s obesity to be a severe impairment, noted that he evaluated the impairment

in accordance with Social Security Ruling 02-1p, and incorporated opinions that considered

Plaintiff’s obesity. [Doc. 28 at 14–15]. Further, the Commissioner asserts that the ALJ properly

considered Plaintiff’s financial constraints and inability to afford greater treatment, while also

noting when medical providers detailed that Plaintiff was not following their instructions. [Id. at

15–16].

       Social Security Ruling 02-1p instructs ALJs to consider the effects obesity may have on a

disability claimant throughout the sequential evaluation. 2002 WL 34686281, at *4–7 (Sept. 12,

2002).3 At step two, obesity will be considered “a ‘severe’ impairment when, alone or in

combination with another medically determinable physical or mental impairment(s), it


       3
          SSR 02-1p was rescinded and replaced by Social Security Ruling 19-2p, effective May
20, 2019. See 2019 WL 2161798 (May 20, 2019). Here, because Plaintiff filed her claim prior to
this date, SSR 02-1p is still applicable in this case. See, e.g., Long v. Comm’r of Soc. Sec., No.
2:18-CV-00597, 2019 WL 3406431, at *10 (S.D. Ohio July 29, 2019).
                                                  7
significantly limits an individual’s physical or mental ability to do basic work activities.” Id. at

*4. SSR 02-1p classifies individuals with regard to obesity by considering their Body Mass Index

(“BMI”). Id. at *2. Individuals with a BMI greater than or equal to 30 are considered “obese,”

with those above a BMI of 40 having the most “extreme” type of obesity with the greatest risk for

developing obesity-related impairments. Id. Nevertheless, “[t]here is no specific level of weight

or BMI that equates with a ‘severe’ or a ‘not severe’ impairment.” Id. at *4. An ALJ is tasked

with conducting “an individualized assessment of the impact of obesity on an individual’s

functioning when deciding whether the impairment is severe.” Id.

       The Sixth Circuit has held, however, that SSR 02-1p does not offer “any particular

procedural mode of analysis for obese disability claimants.” Coldiron v. Comm’r of Soc. Sec., 391

F. App’x 435, 443 (6th Cir. 2010) (quoting Bledsoe v. Barnhart, 165 F. App’x 408, 412 (6th Cir.

2006)). Rather, it provides that “obesity, in combination with other impairments, ‘may’ increase

the severity of other limitations.” Id. (quoting Bledsoe, 165 F. App’x at 412). Ultimately, obesity

should be considered on a case-by-case basis because it “may or may not increase the severity or

functional limitations of the other impairment.” Soc. Sec. Rul. 02-1p, 2002 WL 34686281, at *6

(Sept. 12, 2002).

        In the present case, the ALJ found Plaintiff’s super morbid obesity to be a severe

impairment at step two. [Tr. 2 at 19]. The ALJ then reviewed Plaintiff’s testimony that her back

and knees “are the most severe things that keep her from working,” that she was attempting to

limit her carbs and sugar, and that she was unable to continue to walk through her neighborhood

due to her back pain. [Tr. 2 at 22]. The ALJ discussed Plaintiff’s treatment with Cherokee

Health Systems, including for chronic morbid obesity and treatment of her type II diabetes

mellitus. [Tr. 2 at 23]. Additionally, the ALJ detailed a March 27, 2014 treatment note that
                                                 8
Plaintiff’s “large body habitus contributed to [her] symptoms,” while finding that treatment has

been generally successful in controlling Plaintiff’s symptoms. [Tr. 2 at 23–24]. The ALJ also

reviewed that treatment notes indicated that weight loss was encouraged on January 12, 2015.

[Tr. 2 at 24].

        The ALJ then directly addressed Plaintiff’s obesity, and stated that “the adverse impact

of [Plaintiff’s] obesity on her limitations has been considered in conjunction with the impact of

all her impairments,” citing Social Security Ruling 02-1p. [Tr. 2 at 25]. The ALJ noted that

Plaintiff testified at the hearing that she was five feet, six inches tall and weighed around 491

pounds, as well as that her weight was 506 pounds on May 4, 2012 and 487.2 pounds on

December 23, 2014. [Id.]. Lastly, the ALJ detailed that a body composition analysis was

performed at Foothills Weight Loss Specialists on January 4, 2012, but that “[t]here is nothing

further in the medical evidence showing that she entered a weight loss program or participated

in any weight loss treatment with this or any other program.” [Id.].

        Accordingly, the Court finds that the ALJ appropriately considered Plaintiff’s super

morbid obesity under Social Security Ruling 02-1p. First, the ALJ found Plaintiff’s obesity to

be a severe impairment, and specifically stated that he considered the adverse impact of her

obesity under Social Security Ruling 02-1p. The ALJ reviewed Plaintiff’s weight at several

relevant points, as well as her function report and testimony about her impairments. Ultimately,

“[a]n ALJ’s explicit discussion of the plaintiff’s obesity indicates sufficient consideration of [her]

obesity.” Swafford v. Berryhill, No. 1:18-CV-5, 2019 WL 1332368, at *3 (E.D. Tenn. Mar. 25,

2019) (citing Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 443 (6th Cir. 2010)).

        Further, the ALJ incorporated several medical opinions that specifically reviewed

Plaintiff’s obesity into the RFC determination. In Bledsoe, the Sixth Circuit offered practical
                                                  9
assistance in applying SSR 02-01p, finding that the ALJ had properly considered the claimant’s

obesity by making “explicit mention of [the claimant’s] obesity in his finding of facts” and by

“credit[ing] an expert’s report that considers obesity.” Bledsoe v. Barnhart, 165 F. App’x 408,

412 (6th Cir. 2006); see also Coldiron, 391 F. App’x at 443 (“Given the ALJ’s discussion

of Coldiron’s obesity throughout his findings of fact and the ALJ’s use of RFCs from physicians

who explicitly considered Coldiron’s obesity, we find that the ALJ adequately accounted for the

effect that obesity has on Coldiron’s ability to perform sedentary work.”).

       The ALJ reviewed the opinion of consultative examiner, Jeffrey Summers, M.D., who

examined Plaintiff on January 14, 2012. [Tr. 2 at 29]. The ALJ noted that Dr. Summers

diagnosed osteoarthritis, super morbid obesity, hypertension-uncontrolled, and history of

Graves’ disease. [Id.]; see [Tr. 1 at 388]. Dr. Summers noted on examination that Plaintiff had

a decrease in range of motion at her lumbar spine and both knees, as well as an abnormal gait.

[Id.]. Therefore, Dr. Summers found that Plaintiff would have difficulty bending, stooping,

kneeling, squatting, crouching, crawling, climbing, and lifting greater than 20 pounds; that

Plaintiff would have difficulty standing and walking for greater than one hour continuously or

three hours in a single work day; but that she would be capable of working from a seating position

for eight hours in a single work day. [Id.].

       The ALJ noted that Dr. Summers performed an additional physical consultative

examination on May 4, 2012. [Tr. 2 at 29]. Accordingly, Dr. Summers opined that Plaintiff

could frequently lift and carry up to ten pounds, and occasionally lift and carry up to twenty

pounds. [Tr. 1 at 390]. Further, Dr. Summers opined that Plaintiff could sit for three hours at

one time without interruption, but for six hours total in an eight-hour workday; and that Plaintiff

could stand or walk for one hour without interruption, but for three hours total in an eight-hour
                                                10
workday. [Tr. 1 at 391]. Lastly, Dr. Summers found that Plaintiff could occasionally climb

stairs and ramps, stoop, kneel, or crouch, but that Plaintiff could never climb ladders or scaffolds,

balance, or crawl. [Tr. 1 at 393].

       In the disability decision, the ALJ reviewed Dr. Summers’ opinions in length, including

noting the diagnosis of super morbid obesity and functional limitations related to Plaintiff’s

chronic back and knee pain, with reduced range of motion and an abnormal gait. [Tr. 2 at 29].

The ALJ found that “Dr. Summers’ determinations and conclusions are credible and are

supported by objective medical findings that are consistent with the record as a whole,” accepted

these opinions “with regard to the claimant’s residual functional capacity, and assigned them

“some weight.” [Id.]. However, the ALJ noted that Dr. Summers was not specific regarding the

degree of opined postural limitations. [Id.].

       Additionally, the ALJ assigned some weight to the opinions of the nonexamining state

agency medical consultants who reviewed the medical record with respect to Plaintiff’s obesity.

[Tr. 2 at 30]. On February 5, 2013, nonexamining state agency physician Michael Ryan, M.D.

noted that Plaintiff’s morbid obesity was the primary diagnosis [Tr. 2 at 125], and opined that

Plaintiff could perform a range of light work, stand and walk for at least two hours, and

occasionally balance, stoop, kneel, crouch, crawl, and climb ramps and stairs [Tr. 2 at 125–33].

On July 8, 2013 and September 3, 2013, Celia Gulbenk, M.D. reviewed the evidence of record

at the reconsideration level of the agency’s review and opined similar limitations, except that

Plaintiff could never crouch, crawl, or climb ladders, ropes or scaffolds. [Tr. 2 at 264, 278].

       The ALJ reviewed the opinions of the nonexamining state agency physicians and

afforded them some weight. With respect to the opined standing and walking limitations, the

ALJ noted that he deferred to limitations opined in Dr. Summers’ opinion because Dr. Summers
                                                 11
was able to examine Plaintiff. [Tr. 2 at 30]. However, “[o]ut of an abundance of caution, and

treating the claimant’s testimony in the most favorable light,” the ALJ adopted the more

restrictive postural limitations set forth in Dr. Gulbenk’s opinion. [Id.].

       Ultimately, “by utilizing the opinions of these physicians in fashioning [Plaintiff’s] RFC,

the ALJ incorporated the effect that obesity has on [Plaintiff’s] ability to work into the RFC he

constructed.” Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 443 (6th Cir. 2010). The ALJ

explicitly discussed Plaintiff’s obesity, and Plaintiff fails to point to any supporting case law

requiring the ALJ to specifically detail her level of obesity under Social Security Ruling 02-1p.

       Plaintiff also claims, however, that the ALJ selectively discussed the medical record and

improperly considered her failure to participate in a weight loss program, while failing to

incorporate her “acceptable reasons” for failing to follow treatment. [Doc. 25 at 18]. Under 20

C.F.R. § 416.930, a claimant can set forth acceptable reasons for their failure to follow prescribed

treatment. Social Security Ruling 96–7p provides that an ALJ “must not draw any inferences

about an individual’s symptoms . . . from a failure to seek or pursue regular medical treatment

without first considering any explanations that the individual may provide,” such as that an

“individual may be unable to afford treatment and may not have access to free or low-cost

medical services.” 1996 WL 374186, at *7–8 (July 2, 1996).

       In the disability decision, the ALJ found that while Plaintiff’s “medically determinable

impairments could reasonably be expected to cause some of the alleged symptoms,” Plaintiff’s

statements “concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” [Tr. 2 at 22].

Later, when discussing the medical record, the ALJ noted that Plaintiff “failed to follow-up on

recommendations made by [her] treating doctor, suggesting that the symptoms may not have
                                                 12
been as serious as alleged.” [Tr. 2 at 24]. The ALJ discussed treatment notes from Cherokee

Health Systems on May 6, 2016 indicating that Plaintiff was “non-compliant with medications,

checking blood sugars, and lifestyle,” and that Plaintiff was subsequently unwilling to start

insulin treatments. [Id.]. The ALJ also noted that weight loss was encouraged during Plaintiff’s

treatment at Cherokee Health Systems. [Id.]. Additionally, the ALJ found that Plaintiff

“cancelled or failed to show up for her appointments on a number of occasions” when discussing

Plaintiff’s mental health treatment. [Tr. 2 at 27].

       Plaintiff admits that the ALJ noted in his decision that she could not afford her

medications [Tr. 2 at 28], missed appointments due to transportation issues [Tr. 2 at 26], and

declined physical therapy because she was uninsured [Tr. 2 at 25]. Plaintiff maintains, however,

that the ALJ “did not incorporate” these “acceptable reasons” into his analysis. [Doc. 25 at 18].

       In the disability decision, the ALJ found that Plaintiff’s statements concerning the

intensity, persistence, and limiting effects of her alleged symptoms were not entirely consistent

with the medical evidence for several reasons—not solely due to her failure to follow prescribed

treatment. The ALJ reviewed Plaintiff’s testimony and activities of daily living, her treatment

records, and several medical opinions regarding her functional limitations. Further, Social

Security Ruling 82-59, which was codified in 20 C.F.R. § 416.930, provides that “[i]n addition

to using evidence of noncompliance to support a finding of a failure to follow prescribed

treatment, an ALJ may also use such evidence to assess a plaintiff’s credibility regarding the

severity of her symptoms.” Albadiry v. Colvin, No. 3:13-0840, 2014 WL 4533349, at *16 (M.D.

Tenn. Sept. 11, 2014), report and recommendation adopted sub nom., Albadiry v. Soc. Sec.

Admin., 2014 WL 4960949 (M.D. Tenn. Sept. 30, 2014); see also Ranellucci v. Astrue, No. 3:11-

CV-00640, 2012 WL 4484922, at *10 (M.D. Tenn. Sept. 27, 2012) (“Furthermore, it was proper
                                                 13
for ALJ Roberts to use Plaintiff's noncompliance with treatment as part of her credibility

assessment.”).

       Plaintiff also cites to Shilo v. Commissioner of Social Security, where the Sixth Circuit

found that the claimant’s “inability or alleged lack of effort to lose weight does not reasonably

lead to the conclusion that his conditions are not limiting,” as the “ALJ cannot penalize [the

claimant] for failing to lose weight,” and that the claimant offered several valid justifications for

failing to complete physical therapy. 600 F. App’x 956, 963–64 (6th Cir. 2015). In the present

case, the ALJ’s analysis regarding Plaintiff’s failure to follow treatment does not center around

Plaintiff’s failure to lose weight, but rather her failure to comply with recommendations for

treatment of her type 2 diabetes mellitus, including taking medications, checking blood sugar,

and lifestyle changes. The ALJ also did not find that Plaintiff’s failure to lose weight was a

justification for discrediting her alleged symptoms and functional impairments. Additionally,

“in Shilo, the ALJ’s failure to fully evaluate the claimant’s obesity was intertwined with his

rejection of the treating source opinion, which the court of appeals also criticized. Here, there is

no treating source opinion and no medical opinion indicating that plaintiff had greater functional

limitations than determined by the ALJ.” See Stockdale v. Comm’r of Soc. Sec., No. 1:16-CV-

2304, 2017 WL 3017217, at *11 (N.D. Ohio June 19, 2017), report and recommendation adopted

by, 2017 WL 3008487 (N.D. Ohio July 14, 2017).

       Ultimately, the ALJ appropriately evaluated Plaintiff’s obesity by incorporating the RFCs

contained in medical opinions from physicians who reviewed Plaintiff’s obesity. Further, the

ALJ explicitly discussed Plaintiff’s obesity in the disability decision. While Plaintiff claims that

the ALJ selectively discussed the medical record, Plaintiff does not specify which opined

functional limitations or portions of the medical record that the ALJ ignored. The ALJ noted
                                                 14
Plaintiff’s failure to follow up on recommendations from her treating doctor, but did not base his

evaluation of Plaintiff’s obesity on her failure to lose weight. In the disability decision, the ALJ

incorporated a more restrictive RFC than opined by either Dr. Summers or the nonexamining

state agency physicians. Therefore, the Court finds that the ALJ appropriately “explain[ed] how

[he] reached [his] conclusion on whether obesity caused any physical or mental limitations,” as

explained in Social Security Ruling 02-1p. 2002 WL 34686281, at *4–7 (Sept. 12, 2002).

V.      CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 24] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 27] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.




                                              Debra C. Poplin
                                              United States Magistrate Judge




                                                 15
